Citation Nr: 1631073	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded the case for additional development in January 2015.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam Era; and was granted nonservice-connected pension benefits based on being permanently disabled due to his nonservice-connected post laminectomy with lumbar spine defect, rated as 60 percent disabling; with history of cerebral concussion with slight hemiplegia of the right arm and hemorrhoidectomy, each rated as 0 percent disabling.  

2.  Insofar as the Veteran is unable to protect himself from the hazards of daily living without assistance from others, due to his seizure disorder, he requires the regular aid and assistance of another person. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension benefits based on the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting entitlement to special monthly pension benefits based on the need for aid and attendance of another person, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary. 

II.  Special Monthly Pension

Under 38 U.S.C.A. § 1521, a veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability or disabilities that are not the result of the veteran's willful misconduct is to receive VA pension.  38 U.S.C.A. § 1521(a).  Additionally, 38 U.S.C.A. § 1521  provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran (1) is in need of regular aid and attendance, or (2) has a disability rated as permanent and total and either has an additional disability or disabilities ratable at 60 percent, or is permanently housebound. 38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351(a)-(d). 

By way of history, the Veteran served during the Vietnam Era; and in an August 1981 rating decision, he was granted nonservice-connected pension based on being permanently disabled due to his nonservice-connected post laminectomy with lumbar spine defect, rated as 60 percent disabling; with history of cerebral concussion with slight hemiplegia of the right arm and hemorrhoidectomy, each rated as 0 percent disabling.  As he does not have a disability rated as permanent and total with additional disability or disabilities ratable at 60 percent, the analysis moves to whether he is in need of regular aid and attendance of another person, or is considered permanently housebound.

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c). 

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  The Board notes that it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  Rather, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

A determination that the veteran is "bedridden" will also be a proper basis for finding that the veteran is in need of aid and attendance.  See 38 C.F.R. § 3.352(a). "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  In this regard, the Board notes that the fact that the veteran has voluntarily taken to bed, or that a physician prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure, will not suffice.  Id.  Moreover, a determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such as would require him to be in bed.  Id.  

The Board also highlights that the performance of the necessary aid and attendance service by a relative of the beneficiary, or other member of his or her household will not prevent the granting of the additional special monthly pension allowance.  See 38 C.F.R. § 3.352(c) . 

The Board notes that VA is responsible for determining whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The evidence does not show, nor does the Veteran contend that he is blind or nearly blind, or that he is a patient in a nursing home because of mental or physical incapacity.  See, e.g., April 2014 Board hearing testimony, p. 5.  The Veteran also does not contend, nor does the evidence show that he is bedridden.  Id. at 4.  Thus, the determinative issue is whether he is factually shown to need aid and attendance of another person.

A healthcare professional submitted a form in February 2010 noting that the Veteran needed assistance with housekeeping and maintenance issues in order to maintain a reasonably neat, presentable, safe, and clean living environment due to neck surgery and spinal meningitis.  It also was noted that the Veteran needed assistance with preparing nutritionally-balanced meals when he was incapable of meal preparation, shopping, and planning.  He also needed assistance with laundry and transportation on a regular basis.

The Veteran has undergone several VA examinations for purposes of determining whether he is in need of aid and attendance.  A May 2010 VA examination notes that the Veteran had help with cleaning and preparing meals, as well as grocery shopping.  He did not have a car and had friends he used for transportation to medical appointments.  He lived alone.  He reportedly was never dizzy and had moderate short-term memory loss.  He had limited motion of his shoulders and neck and could not lift above his head very well or across his body.  He could perform all functions of self-care.  He could walk up to a few hundred yards without assistance and did not need aid for ambulation.  He also was found mentally competent to handle his finances.  His diagnoses included degenerative arthritis of the lumbar, thoracic, and cervical spine, status post cervical fusion from C3 to C6, with limited range of motion in both shoulders; and scoliosis of the thoracic spine.

He underwent another VA examination in March 2014.  The examination report noted that the Veteran had chronic back pain. He could feed himself (but was only able to use the microwave due to inability to stand).  He could prepare his own meals.  He did not need assistance bathing or tending to other hygiene needs; he did not require medication management; and he could manage his own financial affairs.  The pain in his back required frequent changes in body position and prevented prolonged sitting.  He had decreased range of motion due to pain but did not have any restrictions in the upper extremity as to grip, fine movements, or ability to feed himself, button clothes, shave, or attend to the needs of nature.  He also did not have any restrictions of the lower extremity with weight-bearing, balance, or propulsion of each lower extremity.

The Board remanded the claim, as noted above, in January 2015 for an additional VA examination to consider the Veteran's complete disabilities, as he had testified as to also having an ulcer and seizure disorder.

The Veteran underwent his most recent VA examination in March 2015.  The Veteran stated that he suffered from severe arthritis of the neck, lower back, right knee, and right lower extremity.  He also described seizures when he would feel dizzy and lose control of his body.  He stated that he was independent in all activities of daily living to some extent with help, but not all instrumental activities of daily living.  He was allowed to drive for a mile or two around his residence.  He went to all appointments with his family or friends.  His daughter reported that the Veteran was on medication for his seizures, and had one to two seizures a month.  He denied having lost control of bowel or bladder, which had happened prior to starting treatment of seizures with Dilantin.  

For his daily schedule, he would do household chores, but not heavy chores due to limitations from his neck, back, and shoulders.  He mostly stayed home; he would go to appointments if scheduled.  His daughter did the shopping but he could shop for emergency grocery items.  For cooking he mostly warmed up frozen meals and did not cook any meals.  He stated that he could feed himself, and dress himself.  He needed help with household chores and grocery shopping, cooking, and visits to doctors' appointments.  He was continent to bowel and bladder.  He used a cane for support in ambulation when needed.  He had dizziness weekly, and mild memory loss.  He stated that he would have imbalance prior to having a seizure.  His seizures affected his ability to protect himself from the daily environment in that he had recurrent seizures and would pass out and remain helpless until regaining consciousness.  It was further noted that the Veteran was unable to perform self-feeding, dressing and undressing, bathing, grooming, or toileting.  (The Board notes that this presumably is referring to when he was having a seizure, as it is inconsistent with the Veteran's previous reports that he could do all activities of daily living).  

The examiner determined that the Veteran was frail and elderly with multiple limitations.  He had severe arthritis of the entire spine, joints of his lower extremities, and his shoulders, which limited him from functioning independently to a full extent.  Although he lived alone, his daughter lived close by and helped him with most of his instrumental activities of daily living, such as shopping, cooking, and taking him to the doctor.  The examiner noted that he was independent in his activities of daily living, but was at risk of hurting himself and unable to protect himself when he had seizures.  The examiner also commented that the examiner believed his daughter was helping him manage his financial affairs.

A supplemental medical opinion was provided in April 2015 that the file had been reviewed and that the Veteran did not have loss of hands or feet, and was not permanently bedridden or blind.  He would drive in his neighborhood and performed all activities of daily living.

The medical evidence of record, particularly the medical opinion provided in March 2015, shows that due to his seizure disorder that is poorly controlled, the Veteran has physical incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Specifically he suffers from seizures once or twice a month, even on medication, and would become unconscious during a seizure until he regained consciousness. For this reason, the Veteran is in need of aid and attendance under 38 C.F.R. § 3.352(a).  While the seizures do not happen daily, as noted, VA law requires that it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  

As such, after a careful review of all of the evidence of record, the Board, in its role as a finder of fact, finds that the Veteran is unable to protect himself from the hazards of daily living without assistance from others, and as such, finds that the criteria for entitlement to special monthly pension based on the need for the regular aid and attendance of another person have been met. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).  Therefore, the Veteran's claim of entitlement to special monthly pension based on the need for regular aid and attendance is granted. 

In making this determination, the Board highlights that the monetary benefit assigned for special monthly pension based on the need for regular aid and attendance of another provides a higher monetary benefit than that assigned for special monthly pension due to housebound status.  See 38 U.S.C.A. § 1521(d), (e).  As such, a person who is in receipt of special monthly pension based on the need for regular aid and attendance is not entitled to separate housebound benefits.  See 38 C.F.R. § 3.351(d).  Accordingly, in light of the Board's grant of entitlement to special monthly pension based on the need for aid and attendance, the issue of entitlement to special monthly pension based on housebound status has been rendered moot. 


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


